FILED
                              NOT FOR PUBLICATION                           JUN 26 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TEDDY LINGGA; BETTY LIMIATY                       No. 12-71670
ALI,
                                                  Agency Nos.         A098-267-273
               Petitioners,                                           A088-196-637

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Betty Limiaty Ali, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we

review de novo due process claims, Liu v. Holder, 640 F.3d 918, 930 (9th Cir.

2011). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that, even considering

her son’s experiences, Ali did not suffer harm rising to the level of past

persecution. See Wakkary, 558 F.3d at 1059-60 (concluding that petitioner’s

beating, robbery, and confrontation with a threatening mob did not rise to the level

of persecution); Gormley v. Ashcroft, 364 F.3d 1172, 1178 (9th Cir. 2004) (“mere

economic disadvantage alone does not rise to the level of persecution”).

Substantial evidence also supports the finding that, even under a disfavored group

analysis, Ali has not established sufficient individualized risk of harm to support a

well-founded fear of persecution. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir.

2009). We reject Ali’s contention that the agency misapplied the disfavored group

analysis. Thus, Ali’s asylum claim fails.

      Because Ali failed to meet the lower burden of proof for asylum, it follows

that she has not met the higher standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                            2                                  12-71670
      Substantial evidence supports the agency’s denial of CAT relief because Ali

failed to establish it is more likely than not that she will be tortured by or with the

acquiescence of the government if returned to Indonesia. See Wakkary, 558 F.3d at

1067-68.

      We reject Ali’s due process claims. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (petitioner must show error and prejudice to establish a due process

violation).

      Ali’s motion to submit this case to a merits panel is denied as moot.

      Finally, according to Ali’s opening brief, Teddy Lingga has returned to

Indonesia and has abandoned his claim. See 8 C.F.R. § 1208.8. Pursuant to Ali’s

request, we dismiss the petition for review as to Teddy Lingga.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                     12-71670